 Case 3:20-cv-00360-REP Document 41 Filed 01/06/21 Page 1 of 1 PageID# 1131




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                         Richmond Division

RUHI REIMER, et al.,

     Plaintiffs,

v.                                      Civil Action No. 3:20cv360

BANK OF AMERICA, N.A.,

     Defendant.

                                  ORDER

     Having considered the JOINT MOTION FOR LEAVE TO APPEAR BY

REMOTE MEANS AT HEARING ON MOTION FOR PRELIMINARY APPROVAL (ECF

No. 40) and the supporting memorandum, it is hereby ORDERED that

the JOINT MOTION FOR LEAVE TO APPEAR BY REMOTE MEANS AT HEARING ON

MOTION FOR PRELIMINARY APPROVAL (ECF No. 40)         is granted.

     It is further ORDERED that the hearing scheduled for 1:30

p.m. shall take place by video conference.         Counsel shall receive

a Zoom invitation to this hearing.        Counsel wishing to attend the

hearing in person may do so.

     Members of the public who wish to attend the hearing remotely

may contact the courtroom deputy (804-916-2239), one hour before

the scheduled time of the hearing at the latest,               to receive

information about how to access the Zoom conference.
     It is so ORDERED.

                                                  /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Richmond, Virginia
Date: January 6, 2021
